                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE BROWN,                                    Case No. 18-cv-06918-EMC
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE WHY
                                   9             v.                                        CASE SHOULD NOT BE DISMISSED
                                  10     NANCY A. BERRYHILL,                               Docket No. 25
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On November 26, 2019, the Court granted Plaintiff Maurice Brown’s Motion to Reopen

                                  15   Case. See Docket No. 25. In that order, the Court directed Mr. Brown to “serve a response to

                                  16   Defendant’s motion [to dismiss] by December 16, 2019.” Id. at 7. One week has passed since

                                  17   that deadline, but Plaintiff has not filed a response to Defendant’s Motion to Dismiss. As a result,

                                  18   the Court ORDERS Mr. Bown to show cause why the case should not be dismissed. Any

                                  19   response from Mr. Brown must be filed with the Court by January 3, 2020.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: December 23, 2019

                                  24

                                  25                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  26                                                    United States District Judge
                                  27

                                  28
